Centra, J.P., and Fahey, J. (dissenting).
We respectfully dissent and would affirm the judgment. Initially, we conclude that defendant failed to preserve for our review his contention that the police did not have a legal basis to pursue him because he did not flee from individuals whom he knew to be police officers (see CPL 470.05 [2]). Defendant moved, inter alia, to suppress the handgun and his statements to the police “on the ground that such . . . evidence and statements are the unattenuated result of an unlawful arrest or seizure of the defendant’s person.” In his affirmation in support of the motion, defense counsel did not allege that defendant was unaware that he was *1425fleeing from the police. Further, there is no indication based on defendant’s cross-examination of the police officers at the suppression hearing that defendant was contending that he was unaware that the individuals in the van that approached him were police officers. In addition, at the close of the suppression hearing, defendant submitted a memorandum of law in support of his motion but did not contend therein that there was insufficient evidence to demonstrate that he knew that he was fleeing from police officers. Based on the above, it cannot be said that defendant preserved his present contention for our review (see People v Turriago, 90 NY2d 77, 83-84 [1997], rearg denied 90 NY2d 936 [1997]; People v Carter, 86 NY2d 721, 722 [1995], rearg denied 86 NY2d 839 [1995]; People v Martin, 50 NY2d 1029, 1030-1031 [1980]; see also People v Johnson, 83 NY2d 831, 834 [1994]). The Court of Appeals’ decision in People v De Bour (40 NY2d 210 [1976]) does not compel a different result. Although in that case the Court held that “[t]he mere emphasis of one prong of attack over another or a shift in theory on appeal, will not constitute a failure to preserve” (id. at 215), there was sufficient evidence in De Bour to permit the Court to address the merits of the defendant’s contention on appeal (see id. at 214-215). Here, however, the record is not sufficiently-developed to enable us to review the merits of defendant’s contention on appeal (see People v Jones, 81 AD2d 22, 38-39 [1981]).
Nevertheless, inasmuch as the majority has reviewed the merits of defendant’s contention, we do so as well, to the extent that the record allows. We cannot agree with the majority that County Court erred in denying those parts of defendant’s omnibus motion seeking to suppress tangible property and defendant’s statements to the police. The record establishes that, shortly after midnight in late December 2005 police officers traveling in an unmarked van approached defendant and two other men who were standing on a street corner in an area known for recent armed robberies and violent gang activity. The temperature outside at the time was 15 degrees, and the officers were each dressed in a “battle dress uniform,” which consisted of an ammunition belt, handcuffs, flashlights and, most importantly, a dark vest with markings in large yellow letters on the front and back stating, “Police, ATF Agent.” There was no other pedestrian or automobile traffic, and the officer who was driving the van stopped that vehicle near the street corner in question and rolled down his window to speak to the group. According to the officer who was seated behind the driver, the officer driving the van was visible to defendant at that time. The officer driving the van spoke with the group for ap*1426proximately five seconds before defendant reached for his waistband and began to walk away. At that point, an officer seated on the passenger’s side of the van yelled to alert the other officers, including those following the van in an unmarked SUV, that defendant was reaching for his waistband. The officers pursued defendant on foot and eventually apprehended him. One of the officers subsequently retraced the path of defendant by following his footprints in the snow and recovered a handgun in an alley.
“It is well settled that ‘a defendant’s flight in response to an approach by the police, combined with other specific circumstances indicating that the suspect may be engaged in criminal activity, may give rise to reasonable suspicion, the necessary predicate for police pursuit’ ” (People v Martinez, 59 AD3d 1071, 1072 [2009], lv denied 12 NY3d 856 [2009], quoting People v Sierra, 83 NY2d 928, 929 [1994]). First, contrary to the majority’s conclusion, the record establishes that defendant knew that the men in the van were police officers and that he fled in response to their approach. The police officers testified at the suppression hearing that they were wearing vests identifying themselves as such when they approached defendant in the unmarked van. We conclude that the reasonable inferences to be drawn from their testimony support the conclusion that defendant was aware that they were police officers (see People v Randolph, 278 AD2d 52 [2000], lv denied 96 NY2d 762 [2001]).
Second, we disagree with the majority that the police were not justified in pursuing defendant. In determining whether reasonable suspicion exists, “ ‘the emphasis should not be narrowly focused on . . . any . . . single factor, but, on an evaluation of the totality of circumstances, which takes into account the realities of everyday life unfolding before a trained officer’ ” (People v Stephens, 47 AD3d 586, 589 [2008], lv denied 10 NY3d 940 [2008]). Here, defendant was standing outside late at night in the cold, in an area known for significant criminal activity, and he reached for his waistband before fleeing. Based on those circumstances, and particularly in light of the fact that “[i]t is quite apparent to an experienced police officer . . . that a handgun is often carried in the waistband” (People v Benjamin, 51 NY2d 267, 271 [1980]; see People v Zeigler, 61 AD3d 1398 [2009]), we cannot agree with the majority that the court erred in refusing to suppress the handgun and defendant’s statements to the police (see People v Pines, 99 NY2d 525, 526-527 [2002]). Present—Centra, J.P., Fahey, Peradotto, Carni and Gorski, JJ.